UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2092


EDWARD KWEKU OWUSU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 12-1113


EDWARD KWEKU OWUSU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   June 11, 2012                  Decided:   July 12, 2012


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, James E. Grimes, Senior Litigation Counsel,
Gregory M. Kelch, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated petitions, Edward Kweku Owusu, a

native and citizen of Ghana, petitions for review of an order of

the Board of Immigration Appeals (“Board”) dismissing his appeal

from    the   immigration      judge’s       order      denying    his   motion       for   a

continuance      and       finding    he    was        removable   for    having       been

convicted of a crime of moral turpitude, see Immigration and

Nationality       Act         (“INA”)        § 237(a)(2)(A)(i);               8      U.S.C.

§ 1227(a)(2)(A)(i)          (2006),    and       not    eligible   for    a       waiver    of

inadmissibility under INA § 212(h), 8 U.S.C. § 1182(h) (2006),

and from the Board’s order denying reconsideration.                           Because we

lack jurisdiction, we dismiss the petitions.

              Under    8    U.S.C.    §    1252(a)(2)(C)       (2006),        this    court

lacks     jurisdiction,          except          as     provided     in       8      U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien convicted of certain enumerated crimes, including a

crime of moral turpitude.                  Under § 1252(a)(2)(C), this court

retains jurisdiction to review factual determinations such as

whether Owusu is an alien and whether he has been convicted of a

crime of moral turpitude.              Ramtulla v. Ashcroft, 301 F.3d 202,

203 (4th Cir. 2002).           If the court is able to confirm these two

factual determinations, then, under 8 U.S.C. § 1252(a)(2)(C),

(D),    the   court    can     only   consider          “constitutional        claims       or



                                             3
questions of law.”       See Mbea v. Gonzales, 482 F.3d 276, 278 n.1

(4th Cir. 2007) (internal quotation marks omitted).

            Owusu concedes that he is an alien and that he is

removable    for   having        a    conviction      for       a   crime    of     moral

turpitude.      Thus,    this        court    can   only     review    constitutional

claims or questions of law.                  Owusu challenges the decision to

deny his request for a third continuance for the purpose of

pursuing relief in state court from his conviction.                         Because our

review of the denial of Owusu’s request for a continuance is for

abuse of discretion, see Lendo v. Gonzales, 494 F.3d 439, 441

(4th Cir. 2007), he does not raise a reviewable constitutional

claim or a question of law.

            Because Owusu is an alien found removable for having a

conviction for a crime of moral turpitude and he does not raise

a   constitutional      claim    or     a    question      of    law   regarding     the

Board’s   two   orders,     we       lack    jurisdiction.          Accordingly,      we

dismiss   the   petitions        for     review.        We      dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 PETITIONS DISMISSED




                                             4